Supreme Court of Florida
                                   ____________

                                  No. SC20-1653
                                  ____________


      IN RE: AMENDMENTS TO FLORIDA RULE OF APPELLATE
                    PROCEDURE 9.142(a).

                                  January 14, 2021

PER CURIAM.

      The Court, on its own motion,1 amends Florida Rule of Appellate Procedure

9.142(a) (Procedure in Death Penalty Appeals) to remove reference to comparative

proportionality review. See art. V, § 2(a), Fla. Const.

      In Lawrence v. State, 45 Fla. L. Weekly S277 (Fla. Oct. 29, 2020), this

Court held that the Florida Constitution’s conformity clause “forbids this Court

from analyzing death sentences for comparative proportionality in the absence of a

statute establishing that review.” Id. at S277. In so holding, we receded from

Yacob v. State, 136 So. 3d 539 (Fla. 2014), and “eliminate[d] comparative




      1. See Fla. R. Jud. Admin. 2.140(d).
proportionality review from the scope of our appellate review set forth in rule

9.142(a)(5).” 45 Fla. L. Weekly at S279.

      Accordingly, consistent with our decision in Lawrence, rule 9.142(a) is

amended as reflected in the appendix to this opinion. Deletions are indicated by

struck-through type. The amendment shall become effective immediately upon the

release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS AMENDMENT.

LABARGA, J., dissenting.

      For the reasons expressed in my dissent in Lawrence v. State, 45 Fla. L.

Weekly S277 (Fla. Oct. 29, 2020), I dissent to the removal of proportionality

review from the rule governing our procedure in death penalty appeals.

Original Proceeding – Florida Rules of Appellate Procedure




                                        -2-
                                   APPENDIX

RULE 9.142         PROCEDURE FOR REVIEW IN DEATH PENALTY
                   CASES

      (a)    Procedure in Death Penalty Appeals.

             (1) – (4)    [No Change]

             (5) Scope of Review. On direct appeal in death penalty cases,
whether or not insufficiency of the evidence or proportionality is an issue
presented for review, the court shall review these issues and, if necessary, remand
for the appropriate relief.

      (b) – (d)    [No Change]




                                        -3-